Citation Nr: 9934611	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for the residuals of a 
right shoulder injury.

3.  Entitlement to service connection for the residuals of a 
lower back injury.

4.  Entitlement to service connection for the residuals of a 
hip injury.

5.  Entitlement to service connection for a bilateral knee 
condition.

6.  Entitlement to service connection for urethritis.

7.  Entitlement to service connection for heat dermatitis.

8.  Entitlement to a compensable evaluation for a ligament 
strain of the left thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
February 1996.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.  

In March 1999, the Board issued a Decision/Remand that denied 
entitlement to service connection for myopia, bilateral 
hearing loss, and tinnitus.  The Board remanded the remaining 
eight issues to the RO for the purpose of obtaining 
additional medical information on those claimed disabilities.  
The information was obtained and the claim has since been 
returned to the Board for final appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Upon examination, the veteran has not been diagnosed as 
suffering from or having the residuals of COPD, a right 
shoulder injury, low back injury, hip injury, bilateral knee 
condition, urethritis, or heat dermatitis.

3.  The veteran's left thumb is not arthritic or restricted 
in motion.  Pain has not been shown on examination.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for COPD 
is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999); Edenfield 
v. Brown, 8 Vet. App. 284 (1995) (en banc).

2.  The claim for entitlement to service connection for the 
residuals of a right shoulder injury is not well-grounded.  
38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Edenfield v. Brown, 8 Vet. App. 284 
(1995) (en banc).

3.  The claim for entitlement to service connection for the 
residuals of a low back injury is not well-grounded.  38 
U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1999); Edenfield v. Brown, 8 Vet. App. 284 
(1995) (en banc).

4.  The claim for entitlement to service connection for the 
residuals of a hip injury is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

5.  The claim for entitlement to service connection for a 
bilateral knee condition is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

6.  The claim for entitlement to service connection for 
urethritis is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

7.  The claim for entitlement to service connection for heat 
dermatitis is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

8.  The criteria for a compensable evaluation for the 
residuals of a ligament strain of the left thumb have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5224 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran claims that he now suffers from the following 
disabilities, conditions, and diseases, and asks for VA 
benefits for these ailments:

a.  COPD;
b.  Residuals of a right shoulder injury;
c.  Residuals of a lower back injury;
d.  Residuals of a hip injury;
e.  Bilateral knee condition;
f.  Urethritis; and,
g.  Heat dermatitis.

He has also requested that a compensable evaluation for his 
left thumb disability be assigned.

A claim for service connection must be well-grounded.  A 
well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims, 
previously known as the United States Court of Veterans 
Appeals, and hereinafter the Court, has observed that the 
statutory prerequisite of submitting a "well-grounded" 
claim "reflects a policy that implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay claims which--as well-grounded--
require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones."  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for urethritis, 
heat dermatitis, a bilateral knee condition, COPD, and the 
residuals of injuries to the hip, right shoulder, and lower 
back.  

The veteran has claimed that he suffers from various diseases 
and disabilities and that these conditions were caused by or 
began during his thirteen years of service.  Yet, a review of 
the claims folder does not corroborate the veteran's 
contentions.  Specifically, when the veteran was examined in 
April 1999 by various VA physicians, he was not diagnosed as 
having urethritis, heat dermatitis, a bilateral knee 
condition, COPD, or the residuals of injuries to the hip, 
right shoulder, and lower back.  In other words, the only 
support for the veteran's claim are his uncorroborated 
statements that he currently has the claimed conditions and 
disabilities.  

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury and disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  Given the 
lack of clinical evidence that the veteran now suffers from 
urethritis, heat dermatitis, a bilateral knee condition, 
COPD, and the residuals of injuries to the hip, right 
shoulder, and lower back, the Board finds that the veteran 
has not presented a well-grounded claim in accordance with 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Rabideau 
stands for the principle that in order for service connection 
to be granted a current disability must be present.  If a 
disability does not presently exist, then the claim will not 
be plausible, and thus, not well-grounded.  In this instance, 
there are only his statements in support of his claim.  The 
record does not confirm the presence of urethritis, heat 
dermatitis, a bilateral knee condition, COPD, and the 
residuals of injuries to the hip, right shoulder, and lower 
back.  Mere contentions of the veteran, no matter how well-
meaning, without supporting evidence, do not constitute a 
well-grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  Therefore, 
the claim fails and service connection for urethritis, heat 
dermatitis, a bilateral knee condition, COPD, and the 
residuals of injuries to the hip, right shoulder, and lower 
back is denied.

II.  Increased Evaluation

The veteran was awarded service connection for the residuals 
of a ligament strain of the left thumb in April 1997, and he 
has appealed the assignment of a noncompensable evaluation.  
The Court has previously held that a claim for an increased 
rating for a disability is generally well-grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
632 (1992).  Although the veteran in the instant case does 
seek an increased rating, this case differs from Proscelle 
because the appellant is appealing the original assignment of 
a disability rating, not pursuing an increased rating after a 
rating has been initially established by a final VA decision.  
The initial assignment of a rating following the award of 
service connection is part of the original claim.  See West 
v. Brown, 7 Vet. App. 329, 332 (1995) (en banc).  In light of 
this, when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Thus, in 
accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999), 
and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the appellant 
has presented a well-grounded claim.  The facts relevant to 
this appeal have been properly developed and the obligation 
of the VA to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1999).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1999).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1999).

The veteran's left thumb disability has been rated, by 
analogy, in accordance with the provisions of 38 C.F.R. Part 
4, Diagnostic Code 5224 (1999).  When a veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

Favorable ankylosis of the thumb of either hand warrants a 10 
percent evaluation.  A 20 percent evaluation for ankylosis of 
either hand requires unfavorable ankylosis.  Ankylosis is 
considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the thumb to within two inches 
(5.1 cm.) of the median transverse fold of the palm.  It is 
unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of Diagnostic Code 5152.  38 C.F.R. Part 4 (1999).  
Ankylosis is considered to extremely unfavorable when all of 
the joints of the digit are in extension or in extreme 
flexion, or when there is rotation and angulation of the 
bones.  38 C.F.R. Part 4, Diagnostic Code 5224 (1999).

The Board adds that the veteran could also be rated pursuant 
to the rating criteria used for arthritis.  Arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Diagnostic Code 
5010 (1999).  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasms, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1999).  The shoulder, elbow, wrist, hip, knee, and 
ankle are considered to be major joints for the purpose of 
rating disability for arthritis.  38 C.F.R. § 4.45, Part 4, 
Diagnostic Code 5002 (1999).

The Court discussed the rating schedule relating to finger 
disabilities at some length in Shipwash v. Brown, 8 Vet. App. 
218 (1995).  In that case, the issue was for a compensable 
rating for residuals of an injury to the right little finger.  
The Court noted that as stated in the NOTE following 
Diagnostic Code 5227 regarding individual fingers, a 
disability of the little finger will be rated at 0% unless 
ankylosis of the finger is extremely unfavorable, in which 
case it will be rated as amputation under Diagnostic Code 
5156.  The Court determined that the definition of 
"extremely" unfavorable ankylosis is ankylosis of a greater 
degree of severity than mere unfavorable ankylosis.  Further, 
the Court found that the material appearing in the Schedule 
for Rating Disabilities before Diagnostic Codes 5216 through 
5219 and before Diagnostic Codes 5220 through 5223 (referred 
to as the Ankylosis Preambles) do apply to Diagnostic Codes 
5224 through 5227.  The Ankylosis Preambles provide that when 
only "one joint of a digit is ankylosed or limited in its 
motion," the determination of favorable or unfavorable 
ankylosis will be made on the basis of whether "motion is 
possible to within 2 inches" of the median transverse fold 
of the palm.

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1999), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (1999).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (1999).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  See 
DeLuca, 202 Vet. App. 202, 206-07 (1995).

In connection with his appeal, the veteran underwent an 
examination of the left hand in April 1999.  Upon completion 
of the exam, the doctor wrote the following about the 
veteran's left thumb:

PHYSICAL EXAMINATION:
1.  Anatomical defects - the left thumb 
hyperextends 5 degrees.
2.  His fingertips touch the tips of the 
thumb and the fingertips touch the 
approximate median and transverse fold of 
the palm perfectly.
3.  Grasping of objects is good.

DIAGNOSIS:  Hyperextension of left thumb 
at the metacarpal phalangeal joint with 
no loss of function due to pain.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied. 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Although the veteran 
contends that he is entitled to an increased rating, the 
objective evidence does not support his contentions.  The 
veteran's left thumb has not been amputated and he does not 
suffer from a decreased range of motion, grip strength, pain, 
or unfavorable ankylosis.  Moreover, x-ray films of the thumb 
do not show arthritis of the joint.

Hence, the Board finds that an increased evaluation cannot be 
granted pursuant to the provisions of 38 C.F.R. § 4.40 (1999) 
or under the diagnostic criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5224, and 5156 (1999).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1999) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.



ORDER

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) is denied.

2.  Entitlement to service connection for the residuals of a 
right shoulder injury is denied.

3.  Entitlement to service connection for the residuals of a 
lower back injury is denied.

4.  Entitlement to service connection for the residuals of a 
hip injury is denied.

5.  Entitlement to service connection for a bilateral knee 
condition is denied.

6.  Entitlement to service connection for urethritis is 
denied.

7.  Entitlement to service connection for heat dermatitis is 
denied.

8.  Entitlement to a compensable evaluation for a ligament 
strain of the left thumb is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

